Case 2:20-cv-02291-DOC-KES Document 143 Filed 07/08/20 Page 1 of 4 Page ID #:2037



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                     Date: July 8, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                  Not Present
               Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                 DEFENDANT:
             None Present                                 None Present


        PROCEEDINGS (IN CHAMBERS): ORDER FOR STATUS REPORT
                                   AND SCHEDULING STATUS
                                   CONFERENCE

         In accordance with the Court’s authority to monitor the agreement reached
  between the parties, the Court hereby ORDERS the parties to report the progress made
  towards fulfilling their agreement, as recorded in the Binding Term Sheet (Dkt. 136). The
  parties shall apprise the Court of such progress as follows:

  I.    Status Conference

         First, the Court SCHEDULES a Status Conference for 10:00 a.m. on Thursday,
  July 16, 2020, to be held in the Ceremonial Courtroom at the First Street U.S.
  Courthouse, 350 W. 1st Street, Los Angeles, CA 90012. The Court will inquire about the
  central authority tasked with carrying out the parties’ agreement and such authority’s
  plans for implementing the agreement. The Court also intends to ask about the
  implementation of the agreement in each council district and supervisorial district.

         From the City of Los Angeles, the Court REQUESTS the attendance of the
  following individuals: Mayor Eric Garcetti; Chief Procurement Officer Shannon Hoppes;
Case 2:20-cv-02291-DOC-KES Document 143 Filed 07/08/20 Page 2 of 4 Page ID #:2038
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                         Date: July 8, 2020

                                                                                      Page 2

  Controller Ron Galperin; City Administrative Officer Richard Llewellyn, Jr.; City
  Council President Nury Martinez (6th District); Councilmember Gil Cedillo (1st
  District); Councilmember Marqueece Harris-Dawson (8th District); Councilmember
  Curren Price (9th District); Councilmember Herb Wesson (10th District);
  Councilmember Mike Bonin (11th District); Councilmember-Elect Kevin de León (14th
  District); Councilmember Joe Buscaino (15th District); Councilmember Paul Krekorian
  (2nd District); Councilmember Bob Blumenfield (3rd District); Councilmember David
  Ryu (4th District); Councilmember Paul Koretz (5th District); Councilmember Monica
  Rodriguez (7th District); Councilmember John Lee (12th District); Councilmember
  Mitch O’Farrell (13th District); and Police Chief Michel Moore.

         From the County of Los Angeles, the Court REQUESTS the attendance of the
  following individuals: Chief Executive Officer Sachi Hamai; Board of Supervisors Chair
  Kathryn Barger (5th District); Supervisor Hilda Solis (1st District); Supervisor Mark
  Ridley-Thomas (2nd District); Supervisor Sheila Kuehl (3rd District); Supervisor Janice
  Hahn (4th District); Department of Health Services Director Dr. Christina Ghaly;
  LAHSA Executive Director Heidi Marston; and Department of Mental Health Director
  Dr. Jonathan Sherin.

         To assist the Court’s hearing, the Court REQUESTS the attendance of the
  following individuals: from the U.S. Department of Housing and Urban Development,
  Robert Bowes, Michael Mason, and Paul Webster; and from the California Department of
  Transportation (“Caltrans”), District 7 Director John Bulinski.

         In addition, to represent the residents of Skid Row, who account for the largest
  population of individuals experiencing homelessness in the City and County of Los
  Angeles, the Court INVITES the attendance of Los Angeles Community Action Network
  Executive Director Pete White; Weingart Center President and Chief Executive Officer
  Kevin Murray; Union Rescue Mission Chief Executive Officer Rev. Andrew Bales; The
  Row Church’s Pastor Stephen “Cue” Jn-Marie; community activist “General” Jeff Page;
  Industrial District Green Founder Katherine McNenny; and a representative of the
  Downtown Women’s Action Coalition (DWAC).

  II.    Status Report

          Second, the Court ORDERS the City and County of Los Angeles to submit a
  status report by 12:00 noon on Wednesday, July 15, 2020, addressing the following
  matters:
Case 2:20-cv-02291-DOC-KES Document 143 Filed 07/08/20 Page 3 of 4 Page ID #:2039
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                               Date: July 8, 2020

                                                                                            Page 3

         (1) The current status of the implementation of the parties’ agreement in each
             council district and supervisorial district, pursuant to the Binding Term Sheet
             (Dkt. 136).

         (2) The extent to which the City and County of Los Angeles, in conjunction with
             Caltrans, have completed their review or properties intended to accommodate
             individuals experiencing homelessness; the number of leases that have been
             formed on such properties; and how many leases remain to be formed. See
             Omnibus Order re: Ongoing Settlement Negotiations (Dkt. 99) at 2.

         (3) The current status of the several properties that have been discussed during
             these proceedings—viz., the 794 S. Los Angeles Street site (a potential safe
             parking site), the 16th and Maple property (a potential site for pallet shelters
             and/or recreational vehicles), and potential and current locations, as well as any
             existing site plans, for the placement of pallet shelters.

         (4) The status of the procurement, installation, and operation of rapid-design
             housing and shelter options—including pallet shelters, modular housing, 3D
             design, trailers, and other such options—to house individuals experiencing
             homelessness, including any ongoing negotiations with vendors.

         (5) A map and list of all City-owned and County-owned properties, including
             buildings and lots, designating which of these properties are vacant, for sale, or
             likely to be for sale. The map and list should further indicate which of these
             properties have ever been or are currently under consideration for use as a site
             for providing shelter to individuals experiencing homelessness.

         (6) A map and list of all hotels and motels that are being used for Project
             Roomkey. The map and list should further indicate which hotels and motels are
             available, or likely to soon be available, for long-term lease or purchase.

         (7) The Memorandum of Understanding between the City and County of Los
             Angeles shall be included as an attachment to this status report.

         Finally, the parties shall ensure that all individuals listed in this order are provided
  with a copy thereof by 5:00 p.m. on Friday, June 10, 2020.

         The Clerk shall serve this minute order on the parties.
Case 2:20-cv-02291-DOC-KES Document 143 Filed 07/08/20 Page 4 of 4 Page ID #:2040
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                        Date: July 8, 2020

                                                                                     Page 4




   MINUTES FORM 11                                             Initials of Deputy Clerk: kd

   CIVIL-GEN
